                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS          AUG - 2 019
                              SHERMAN DIVISION
                                                            Clerk, U.S. District Court
ANTHONY DAVID TEAGUE,#1976916                                    Texas E stern


VS                                          CIVIL ACTION NO.4:16cv814

DIRECTOR,TDCJ-CID

                           MOTION TO STAY CASE

     Petitioner Pro Se, Anthony David Teague, moves the Court to stay

this case pending the outcome of his recently filed state habeas application.

Petitioner asserts that his Prosecutorial Misconduct ground is not

procedurally defaulted but is rather only unexhausted as it is an actual

innocence claim and consequently exempt from the state successive writ

bar. This motion is not sought for delay, but to serve the interests of

Justice and so the state courts can consider the merits of his claim

untethered by any abstention doctrine or comity or jurisdiction considerations.

Petitioner's motion should be granted.



SIGNED and submitted this 30th day of July, 2019,

X     PstA/ J ,
Anthony )avid Teague 19769l6
TDCJ-Wallace Unit
1675 S. FM 3525
Colorado City, TX 79512
PETITIONER PRO SE
